United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                           May 2, 2007

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 06-30847
                           Summary Calendar


                            WANDA SANDERS,

                                                      Plaintiff-Appellant,

                                   versus

              AT&T; METROPOLITAN LIFE INSURANCE COMPANY,

                                                  Defendants-Appellees.



             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                             (2:05-CV-2633)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Wanda     Sanders   appeals     the    summary     judgment     awarded

Metropolitan Life Insurance Company (MetLife) on her termination-

of-benefits claim under the Employee Retirement Income Security Act

(ERISA), 29 U.S.C. § 1001 et seq.      (She does not appeal the summary

judgment awarded AT&T.)

     As an active employee at AT&T, Sanders took medical leave, for

a mental disability, under its short-term-disability benefits plan.

AT&T was the plan administrator; MetLife, the claims administrator.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
A medical evaluation of Sanders’ case, performed on behalf of

MetLife    toward    the   end   of   the   52    week   period   of   short-term

benefits, concluded that Sanders was not capable of returning to

work.     Based on MetLife’s finding her disabled under the plan,

Sanders was no longer considered an active employee of AT&T upon

expiration of the 52 week period.

     Sanders filed a claim for long-term-disability benefits, which

was granted.        Several months later, however, MetLife terminated

those benefits after determining Sanders did not qualify for them.

Sanders unsuccessfully administratively appealed the termination.

     In May 2005, Sanders filed this action for, inter alia,

damages against AT&T and MetLife, pursuant to ERISA, claiming,

inter   alia,   the    administrator        had   abused   its    discretion   in

terminating her benefits.             The district court awarded summary

judgment to AT&T and MetLife.

     A summary judgment is reviewed de novo, viewing the record in

the light most favorable to the non-movant and applying the same

standards as did the district court.              FED. R. CIV. P. 56(c); e.g.,

Bolton v. City of Dallas, 472 F.3d 261, 263 (5th Cir. 2006).                Such

judgment is proper if the pleadings and discovery on file show

there is no genuine issue as to any material fact and the movant is

entitled to judgment as a matter of law.                 FED. R. CIV. P. 56(c);

e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).




                                        2
     “When[,    as   here,]       ...    the    language    of   the   plan   grants

discretion to an administrator to interpret the plan and determine

eligibility for benefits, a court will reverse an administrator’s

decision only for abuse of discretion.”                 High v. E-Systems Inc.,

459 F.3d 573, 576 (5th Cir. 2006).                 “The law requires only that

substantial     evidence     support        a    plan   fiduciary’s       decisions,

including   those    to    deny    or     to    terminate   benefits,      not   that

substantial evidence (or, for that matter, even a preponderance)

exists to support the employee’s claim of disability.”                     Ellis v.

Liberty Life Assur. Co. of Boston, 394 F.3d 262, 273 (5th Cir.

2004).

     Sanders claims MetLife, as claims administrator, conducted

only a limited review of her record, and “cherry picked” it to

justify the termination of benefits.               Essentially for the reasons

stated by the district court in its well-reasoned and thorough

opinion, MetLife did not abuse its discretion in terminating

Sanders’      long-term      benefits.              A    plan      administrator’s

reconsideration of its prior decision is sufficient to meet ERISA’s

“full and fair review” requirement.                Sweatman v. Commercial Union

Ins. Co., 39 F.3d 594, 598 (5th Cir. 1994).                      MetLife met this

requirement     by   reviewing          Sanders’    medical      files,   obtaining

independent medical review, reviewing the claim following appeal,

and obtaining review by physician consultants in addition to the

one who initially reviewed the claim.


                                           3
     Any remaining claims were not raised in district court.

Accordingly, we decline to review them.   E.g., Terrell Equip. Co.

Inc. v. Comm’r of Internal Revenue, 343 F.3d 478, 482 n.11 (5th

Cir. 2003).

                                                         AFFIRMED




                                4